JANEVE CO., INC., ADJILE, INC.; STANLEY WOJCIECHOWSKI, HERSHEY WOJCIECHOWSKI, READWAY, INC. TRUSTEE; STANLEY C. LOWICKI, WALTER LOWICKI, TRUSTEE OF WALTER LOWICKI REVOCABLE TRUST, Petitioners Appellants Below,
v.
CITY OF WILMINGTON, a Municipal corporation under the laws of the State of Delaware, DEPARTMENT OF LICENSES AND INSPECTIONS; JEFFREY J. STARKEY, COMMISSIONER, BOARD OF LICENSE AND INSPECTION REVIEW, DONALD L. GOUGE, JR. CHAIRMAN, Respondents Appellees Below.
No. 486, 2009.
Supreme Court of Delaware.
Submitted: January 16, 2009.
Decided: January 6, 2010.
Before STEELE, Chief Justice, JACOBS and RIDGELY, Justices.

ORDER
MYRON T. STEELE, Chief Justice
This 6th day of January 2010, upon consideration of the briefs of the parties, it appears to the Court that the judgment of the Superior Court should be affirmed on the basis of and for the reasons set forth in its order dated July 24, 2009.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.